Cook, J.,
concurring. Though I would affirm Murphy’s convictions and death sentence, I respectfully disagree with the majority’s analysis of Murphy’s first and tenth propositions of law.

I. Miranda

A. Invocation of the Right to Cut Off Questioning
I agree with the majority’s conclusion in Part 1(A) that Murphy initially waived his right to remain silent during his custodial interrogation by Detective Yiduya. But after Murphy made some exculpatory statements, he said to Detective Viduya, “I’m ready to quit talking now and I’m ready to go home, too.” The majority decides that when examined “in context” this statement “can be interpreted as meaning simply that appellant was ready ‘to go home.’ * * * [H]is words did not necessarily mean that he wanted to stop talking, no matter what.” I cannot subscribe to the majority’s thesis that examining Murphy’s statement “in context” should result in this court simply ignoring an operative half of that statement. And I find no legal authority for the majority’s proposition that a suspect may only appropriately invoke the right to cut off questioning if he indicates to the police that he does so “no matter what.”
As the majority notes, the standard by which a court assesses a suspect’s invocation of the right to cut off questioning during a custodial interrogation is an objective one. With today’s decision, the majority suggests that a reasonable police officer, when told by a suspect that he or she is “ready to quit talking,” would not understand the meaning of that statement. The implications of this analysis are an affront to law enforcement and could, in future cases, undermine the usefulness of the procedural safeguards established by Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, Michigan v. Mosley (1975), 423 U.S. 96, 96 S.Ct. 321, 46 L.Ed.2d 313, Edwards v. Arizona (1981), 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378, and Davis v. United States (1994), 512 U.S. 452, 114 S.Ct. 2350, 129 L.Ed.2d 362. If Miranda and its progeny do not require a suspect to articulate his or her invocation of the Fifth Amendment’s procedural safeguards “with the discrimination of an Oxford don,” Davis, 512 U.S. at 459, *550114 S.Ct. at 2355, 129 L.Ed.2d at 371, nor does the law require reviewing courts to assume that law enforcement officers cannot understand plain spoken English. And if Davis stands for the proposition that a particular statement constitutes an unambiguous invocation of the right to silence if a reasonable police officer would construe it as such, today’s decision subtly twists that rule by suggesting that a particular statement will not be deemed sufficiently unambiguous if it is in any way possible for reviewing courts to construe the statement otherwise.
In addition to rendering half of Murphy’s attempted invocation of the right to cut off questioning without meaning or effect, the majority’s analysis lacks convincing legal support. The majority relies on Moore v. Dugger (C.A.11, 1988), 856 F.2d 129, 134, but in that case the Eleventh Circuit addressed a question— not a statement — from a suspect who merely asked when police would let him go home. Id. at 132. The suspect in Moore neither made an affirmative statement to the interrogating officers nor indicated that he was “ready to quit talking,” as Murphy did here. Accordingly, Moore is hardly persuasive support for the majority’s characterization of Murphy’s words as ambiguous or equivocal.
The majority also twice cites a decision of the Wisconsin Supreme Court, State v. Ross (1996), 203 Wis.2d 66, 552 N.W.2d 428. But Ross, like Moore, is of little help here due to significant factual distinctions. The Ross court did not even address whether a particular oral statement by a suspect in custody constituted an unambiguous invocation of the right to cut off interrogation; rather, the question in Ross was whether five to twenty seconds of silence following an officer’s questions constituted an unambiguous invocation of the right to cut off questioning. Id. at 79, 552 N.W.2d at 432. The Ross court answered this question in the negative, as this court did over two decades ago in State v. House (1978), 54 Ohio St.2d 297, 8 O.O.3d 292, 376 N.E.2d 588.
The majority also cites State v. Owen (Fla.1997), 696 So.2d 715, and State v. King (Me.1998), 708 A.2d 1014, but I find these cases equally unpersuasive. In Owen, the defendant’s purported invocations of the right to cut off questioning (“I’d rather not talk about it” and “I don’t want to talk about it”), id. at 717, fn. 4, came in response to specific questions from interrogating officers about what the Florida Supreme Court described as “relatively insignificant details of the crime,” id. at 717, and these purported invocations occurred only after the defendant had already “acknowledge^] the conclusiveness” of the state’s evidence against him. Owen, 560 So.2d at 210-211. Finally, in King, the Supreme Judicial Court of Maine provided no explanation for its conclusion that King’s statement “I’m just saying, you know, * * * I ain’t saying nothing” failed to meet Davis’s “standard of clarity.” King, 708 A.2d at 1016-1017.
Absent from today’s opinion is any mention of the many Ohio cases that have examined suspects’ purported invocations in the related context of invoking the *551right to counsel. See, e.g., State v. Henness (1997), 79 Ohio St.3d 53, 62, 679 N.E.2d 686, 695 (“I think I need a lawyer”); State v. Tefft (Sept. 2, 1999), Allen App. No. 1-99-35, unreported, 1999 WL 693161 (‘Well I’m going to need one”); State v. Metz (Apr. 21, 1998), Washington App. No. 96 CA 48, unreported, 1998 WL 199944 (“Maybe I should get a lawyer” and “Do you think I should get a lawyer?”); State v. Salinas (1997), 124 Ohio App.3d 379, 387, 706 N.E.2d 381, 386 (“Maybe I want a lawyer, maybe I should talk to a lawyer”); State v. Mills (Nov. 24, 1997), Clermont App. No. CA96-11-098, unreported, 1997 WL 727653 (“I’d rather have my attorney here if you’re going to talk stuff like that”); State v. Stover (Apr. 16, 1997), Lorain App. No. 96CA006461, unreported, 1997 WL 193333 (“I feel like, talk to my, have my lawyer present” and ‘Well I mean, I’d still like to have my lawyer here”).
In each of the cases cited above, the courts deemed the suspect’s purported invocations of the right to an attorney too ambiguous or equivocal to require interrogation to cease. I express no opinion as to the merits of the individual cases listed above; what concerns me now is that Murphy’s statement “I’m ready to quit talking now and I’m ready to go home” is being added to this ever-growing list of equivocal statements. As the list grows, we will eventually reach a point where almost nothing that a suspect says will be deemed sufficiently unambiguous to invoke the right to cut off questioning. This puts our courts on a collision course with Miranda’s express warning that “[i]f the individual indicates in any manner, at any time prior to or during questioning, that he wishes to remain silent, the interrogation must cease. At this point he has shown that he intends to exercise his Fifth Amendment privilege; any statement taken after the person invokes his privilege cannot be other than the product of compulsion, subtle or otherwise. Without the right to cut off questioning, the setting of in-custody interrogation operates on the individual to overcome free choice in producing a statement after the privilege has been once invoked.” (Emphasis added.) Miranda, 384 U.S. at 473-474, 86 S.Ct. at 1627, 16 L.Ed.2d at 723.
Recognizing this dilemma, the United States District Court for the Southern District of Ohio has expressly noted its “reluctan[ce] to hold that a statement invoking the right to remain silent must meet standards of post hoc clarity, along the lines of T hereby invoke my rights under Miranda to remain silent.’ ” United States v. Harrison (Feb. 19, 1993), S.D. Ohio No. CR-3-92-93, unreported, 1993 WL 1367348. In Harrison, Judge Rice deemed the suspect’s statement that he “didn’t want to talk about it right now” to be a sufficiently unambiguous invocation of the right to remain silent. The Sixth Circuit Court of Appeals has likewise determined that the suspect’s statement “I can’t tell you no more tonight” was an unambiguous invocation of the right to cut off questioning, even though the interrogating officer later testified that he “never drew that kind of *552conclusion whatsoever from the conversation we were having.” Kordenbrock v. Scraggy (C.A.6, 1990), 919 F.2d 1091, 1096-1097.
In State v. Martin (Nov. 10, 1987), Hamilton App. No. C-860610, unreported, 1987 WL 19704, the First District Court of Appeals held that a suspect unambiguously invoked the right to silence by saying, “If I am under arrest, then I am not talking to nobody,” even though after three additional questions from the police the suspect agreed to discuss what happened. The First District noted that “[t]he right to remain silent would be of little value if the police were permitted to overcome a suspect’s will by badgering him until he made a statement.” Id. at *2.1 agree, and would find Murphy’s assertion of his desire to “quit talking” and “go home” as clear and unambiguous as the statements assessed in Harrison, Kordenbrock, and Martin. Accord People v. Arroya (Colo.1999), 988 P.2d 1124, 1133-1134 (deeming.“I don’t wanna talk no more” unambiguous).
Detective Viduya, the officer who was actually present in the interrogation room with Murphy when Murphy made the statement at issue here, was on vacation during the hearing on Murphy’s motion to suppress. Detective Yates, however, who entered the room with Detective Viduya two minutes after Murphy said that he was “ready to quit talking,” did testify at the suppression hearing. According to Detective Yates, Detective Viduya “didn’t catch” Murphy’s attempted invocation of the right to remain silent at the time he made it because Murphy was “mumbling.” If this were true, the state’s argument that Murphy failed to invoke clearly and unambiguously the right to cut off questioning would be more persuasive, for an inaudible invocation of the right to cut off questioning can hardly be described as a clear and unambiguous one.
But Detective Yates’s testimony at the suppression hearing is flatly contradicted by the videotape recording of the interrogation, which is also a part of the record here. At approximately 10:57 p.m. on the videotape, Detective Viduya, seated directly in front of Murphy at a small table, said to Murphy, “I’m working on this homicide, but I’m not the primary investigator, O.K.? I’m going to see if I can get ahold of him, because he knows more details about this than I do.” With Detective Viduya still seated at the table and looking directly at him, Murphy responded indignantly (and in a volume at least as loud as his previous responses, if not noticeably louder), “I’m ready to quit talking now and I’m ready to go home, too.” Still looking directly at Murphy, Detective Viduya responded, “O.K Just let me ask him a couple of questions before I come back, all right? You just chill out right there.” (Emphasis added.) The videotape contradicts Detective Yates’s suppression hearing testimony, for it confirms not only that Murphy’s statement was clearly audible, but also that Detective Viduya both heard and responded to the statement.
*553The videotape also lends support to defense counsel’s contention at the suppression hearing that Murphy actually made a second futile attempt to invoke his right to cut off questioning. At approximately 11:04:51 p.m. on the videotape, Detective Yates told Murphy, “It’s up to you. Do you wanna just go ahead and tell the prosecutor you’ll be cooperative, this was an accident?” Murphy tried to respond by shaking his head and saying “I don’t really want to talk — ” but Yates interrupted Murphy and said, “Do you have any doubt that, from what I did out there at the scene, that I am one hundred percent sure and I can prove it in court that you killed this guy? Do you have any doubt in your mind at all?” I would not assign significant weight to Detective Yates’s suppression hearing testimony regarding the clarity of Murphy’s first attempted invocation when Yates was not in the room at the time, and when the videotape shows Yates himself interrupting Murphy just as Murphy appears to attempt a second invocation.
B. Did Police Scrupulously Honor Murphy’s Right to Cut Off Questioning?
Because I would conclude that Murphy unambiguously invoked his right to cut off questioning, and that the trial court’s finding to the contrary was clearly erroneous, the question that follows is whether the police “scrupulously honored” that request before reinitiating the interrogation that ultimately resulted in Murphy’s inculpatory statements. See Michigan v. Mosley, 423 U.S. at 104, 96 S.Ct. at 326, 46 L.Ed.2d at 321. As the United States Supreme Court explained in Mosley, “[tjhrough the exercise of his option to terminate questioning [the suspect] can control the time at which questioning occurs, the subjects discussed, and the duration of the interrogation. The requirement that law enforcement authorities must respect a person’s exercise of that option counteracts the coercive pressures of the custodial setting. We therefore conclude that the admissibility of statements obtained after the person in custody has decided to remain silent depends under Miranda on whether his ‘right to cut off questioning’ was ‘scrupulously honored.’ ” Id. at 103-104, 96 S.Ct. at 326, 46 L.Ed.2d at 321.
In Mosley itself, the court decided that the police had indeed “scrupulously honored” Mosley’s request to cut off questioning before reinitiating the interrogation, because “[w]hen Mosley stated that he did not want to discuss the robberies, Detective Cowie immediately ceased the interrogation and did not try either to resume the questioning or in any way to persuade Mosley to reconsider his position. After an interval of more than two hours, Mosley was questioned by another police officer at another location about an unrelated holdup murder. He was given full and complete Miranda warnings at the outset of the second interrogation. He was thus reminded again that he could remain silent and could consult with a lawyer, and was carefully given a full and fair opportunity to exercise these options. The subsequent questioning did not undercut Mosley’s *554previous decision not to answer Detective Cowie’s inquiries.” Id. at 104-105, 96 S.Ct. at 327, 46 L.Ed.2d at 322.
Later in its opinion, the Mosley court reiterated the factors that had led it to believe that the officers had “scrupulously honored” Mosley’s invocation of the right to silence, saying that “[t]his is not a case, therefore, where the police failed to honor a decision of a person in custody to cut off questioning, either by refusing to discontinue the interrogation upon request or by persisting in repeated efforts to wear down his resistance and make him change his mind. In contrast to such practices, the police here immediately ceased the interrogation, resumed questioning only after the passage of a significant period of time and the provision of a fresh set of warnings, and restricted the second interrogation to a crime that had not been the subject of the earlier interrogation.” (Emphasis added.) Id. at 105-106, 96 S.Ct. at 327, 46 L.Ed.2d at 322.
The United States Supreme Court relied in Mosley on factors that are absent from this record to conclude that law enforcement had scrupulously honored Mosley’s invocation of the right to cut off questioning. Though Detective Viduya left the room immediately after Murphy told him that he wanted to “quit talking,” Detective Viduya returned just two minutes later with Detective Yates. Yates, who admitted at trial to playing the “bad cop” role at this stage of the interrogation, promptly introduced himself as the crime scene investigator with a “pat” case against Murphy. Without additional rewamings, the two detectives resumed their interrogation of Murphy about the same crime. This interrogation included additional questions from Detective Viduya — the very same detective who, only minutes earlier, had heard Murphy assert his desire to “quit talking” and had responded to that assertion by saying “O.K.” and leaving the room.
I would conclude, therefore, that the instant case is distinguishable from Mosley and that the interrogating officers in this case did not scrupulously honor Murphy’s invocation of the right to cut off questioning. See State v. Thompson (Jan. 24, 2001), Jefferson App. Nos. 98 JE 28 and 98 JE 29, unreported, 2001 WL 69197 (invocation of right to remain silent not scrupulously honored where suspect was interrogated a second time after an undetermined amount of time had elapsed and suspect was not rewarned); United States v. Clayton (E.D.Wis. 1976), 407 F.Supp. 204, 207 (invocation not scrupulously honored where “salient facts in Mosley ” were absent; suspect was twice questioned within an hour by the same officer concerning the same crime); Harrison, 1993 WL 1367348, at *3; Kordenbrock, 919 F.2d at 1097.
C. Harmless Error
Having decided that Murphy’s interrogators did not scrupulously honor Murphy’s invocation of the right to cut off questioning, I would next determine the legal consequences of any improperly admitted inculpatory statements.
*5551. Arizona v. Fulminante
As the United States Supreme Court has noted, the admission of an improperly obtained confession is a “trial error” — not a “structural” one — that is subject to review under the same “harmless error” standard as other trial errors. Arizona v. Fulminante (1991), 499 U.S. 279, 309-310, 111 S.Ct. 1246, 1264-1265, 113 L.Ed.2d 302, 331. See, also, Milton v. Wainwright (1972), 407 U.S. 371, 92 S.Ct. 2174, 33 L.Ed.2d 1 (holding that the admission of a confession, even if obtained in violation of Massiah v. United States [1964], 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246, was harmless beyond a reasonable doubt). In Fulminante, the Supreme Court decided that “[w]hen reviewing the erroneous admission of an involuntary confession, the appellate court, as it does with the admission of other forms of improperly admitted evidence, simply reviews the remainder of the evidence against the defendant to determine whether the admission of the confession was harmless beyond a reasonable doubt.” Id., 499 U.S. at 310, 111 S.Ct. at 1265, 113 L.Ed.2d at 332. Though Fulminante concerned the application of the harmless-error standard of review to an involuntary confession, “a fortiori a confession held inadmissible by reason of having been obtained in violation of the prophylactic Miranda requirements also must be subject to a harmless-error standard of review.” People v. Sims (1993), 5 Cal.4th 405, 447, 20 Cal.Rptr.2d 537, 562, 853 P.2d 992, 1017.
2. Other Courts’ Application of the Harmless-Error Standard
As the Sixth Circuit has noted, “The harmless error inquiry is fact specific and requires an analysis of the particular facts at hand.” Kordenbrock, 919 F.2d at 1097. And as our own court has stated, “Where constitutional error in the admission of evidence is extant, such error is harmless beyond a reasonable doubt if the remaining evidence, standing alone, constitutes overwhelming proof of [the] defendant’s guilt.” State v. Williams (1983), 6 Ohio St.3d 281, 6 OBR 345, 452 N.E.2d 1323, paragraph six of the syllabus. In order to assess meaningfully whether the improper introduction of Murphy’s post-invocation videotaped statements was harmless beyond a reasonable doubt, it is helpful to examine briefly some other cases in which reviewing courts were faced with the same issue.
In Fulminante, supra, the Supreme Court decided that the erroneous introduction of Fulminante’s coerced jailhouse confession to an FBI informant was not harmless because “[a]bsent the confessions, it is unlikely that Fulminante would have been prosecuted at all, because the physical evidence from the scene and other circumstantial evidence would have been insufficient to convict.” Id., 499 U.S. at 297, 111 S.Ct. at 1258, 113 L.Ed.2d at 323. In addition, the admission of Fulminante’s confession led to the admission of other evidence prejudicial to Fulminante; specifically, that Fulminante “willingly sought out the company of criminals” for counsel. Id. at 300, 111 S.Ct. at 1260, 113 L.Ed.2d at 325.
*556In Kordenbrock v. Scroggy, supra, the Sixth Circuit likewise concluded that the introduction of the defendant’s confession, which had been obtained after the defendant invoked his right to cut off questioning, was not harmless error and granted habeas corpus relief. Id., 919 F.2d at 1100. In Kordenbrock, as here, the defendant knew before trial that his confession was going to be admitted as evidence. At trial, then, Kordenbrock made a strategic decision to confess to the homicide — but not to confess to the element of premeditation' — in his opening statement to the jury. Id. at 1098. The Sixth Circuit conceded that there was “independent evidence” that Kordenbrock had committed a premeditated killing, but noted that there was “no explicit evidence other than the confession that plainly tended to contradict Kordenbrock’s contention that he was under the influence of drugs and alcohol and did not intend to cause death.” (Emphasis added.) Id. at 1100. Accordingly, the Kordenbrock court concluded that the erroneous introduction of the confession was not harmless, distinguishing Kordenbrock from an earlier case in which eyewitness testimony had confirmed that the defendant was not acting in self-defense, as he claimed. Id., 919 F.2d at 1099-1100, citing Burks v. Perini (C.A.6, 1986), 810 F.2d 199, 1986 WL 18388, unpublished opinion.
In State v. Bucklew (Mo.1998), 973 S.W.2d 83, 90, on the other hand, the Supreme Court of Missouri determined that police had scrupulously honored Bucklew’s Fifth Amendment rights and that his videotaped confession was properly admitted. Even so, the court concluded that if the tidal court’s refusal to exclude the videotaped statement was indeed error, it was harmless, because an eyewitness testified to every element of first degree murder. Id. at 91. Similarly, in Riggs v. State (1999), 339 Ark. 111, 127-129, 3 S.W.3d 305, 314-315, the Supreme Court of Arkansas determined that Riggs’s statement, which included a detailed confession regarding the premeditated killings of her two young children, was properly admitted despite Riggs’s claim that the statement was involuntarily made. The Riggs court concluded that, even if the statement should have been suppressed, the jury heard “abundant” additional evidence that Riggs committed the murders. Id. at 130, 3 S.W.3d at 316.
3. Applying the Foregoing Principles to the Instant Case
The state contends that even absent Murphy’s confession, “there was overwhelming evidence to support his convictionfs]” for aggravated robbery and aggravated murder, and that based upon the whole record, any constitutional error related to the introduction of the confession at trial was harmless beyond a reasonable doubt. I would agree, for I find the instant case distinguishable from Fulminante and Kordenbrock and more analagous to Burks, Bucklew, and Riggs.
In Fulminante, the Supreme Court’s independent evaluation of the record led it to conclude that “both the trial court and the State recognized that a successful *557prosecution depended on the jury believing the two confessions. Absent the confessions, it is unlikely that Fulminante would have been prosecuted at all.” (Emphasis added.) Id., 499 U.S. at 297, 111 S.Ct. at 1258, 113 L.Ed.2d at 323. The Supreme Court also found it significant that the admission of Fulminante’s confession led to the admission of other prejudicial evidence. Id. at 300, 111 S.Ct. at 1259, 113 L.Ed.2d at 325. In Kordenbrock, the Sixth Circuit was concerned that there was “no explicit evidence other than the confession” that “plainly” established the defendant’s mens rea. Id., 919 F.2d at 1100.
These concerns do not, however, apply to the case at bar. Given that Condrea Webber, an eyewitness to Murphy’s entire confrontation with Brooks, picked Murphy out of a photo array shortly after the killing, and that an employee of the F&H Bar & Grill corroborated Webber’s eyewitness identification by testifying that he saw Murphy follow the victim out of the bar, it is unlikely that the police would have decided not to prosecute Murphy for these offenses had Murphy never confessed to them. Moreover, as in Burks, 810 F.2d 199, here there was compelling eyewitness testimony from Webber tending to show Murphy’s mens rea. In fact, as in Bucklew, 973 S.W.2d 83, Webber’s detailed account of her brother’s killing went to each element of the charged offenses.
The state opened both its opening statement and its case-in-chief by focusing on Webber’s eyewitness account of the events that occurred behind the F&H Bar & Grill — the state did not “lead” with the inculpatory statements that Murphy made following his invocation of the right to cut off questioning. Webber testified that she watched “everything that was going on” the “whole time.” Asked if she had trouble seeing the assailant clearly, Webber responded, “No, I could see him. And I really got the best look at him when I opened the car door to turn around and tell him that we didn’t have anything.” Webber testified that Murphy eventually grew impatient with Brooks’s effort to remove his necklaces, took a step back, and shot Brooks multiple times at close range with a large weapon that Murphy had been pointing and waving at Brooks’s head and chest. According to Webber, Murphy stepped back and shot Brooks while Brooks’s hands were “[u]p trying to get his chains off.” Webber’s detailed eyewitness account of events was persuasive evidence that Murphy purposely caused Brooks’s death while committing, attempting to commit, or fleeing immediately after committing an aggravated robbery.
Though the defense tried to cast doubt on the reliability of Webber’s identification of Murphy by pointing to the late hour and lack of illumination in the area, the state effectively responded to this tactic with the testimony of the crime scene technician, William Snyder, who had included two nearby light sources in his computer drawing of the scene. The deputy coroner testified that both of Brooks’s bullet wounds resulted from close-range shots, and a firearms examiner *558testified that the weapon from which the bullets were fired was unlikely to have discharged by bumping or dropping. Even before the state introduced Murphy’s videotaped statement at the conclusion of its case-in-chief, then, the state had built a strong case against Murphy going to all the elements of aggravated robbery and murder.
Though the state mentioned Murphy’s confession in its opening and closing statements, and played the videotape of Murphy’s interrogation for the jury at the conclusion of its case-in-chief during the testimony of Detective Yates, the trial court prohibited the state from rehashing Murphy’s inculpatory statements after the jury viewed the tape. And unlike Fulminante, the transcript here does not indicate that the trial court and the state “recognized that a successful prosecution depended on the jury believing” the confession. (Emphasis added.) Id., 499 U.S. at 297, 111 S.Ct. at 1258, 113 L.Ed.2d at 323.
For these reasons, though I believe that Murphy unambiguously invoked the right to cut off questioning and respectfully disagree with the majority’s analysis to the contrary, I would, like the majority, overrule Murphy’s first proposition of law. The state introduced abundant, independent proof of Murphy’s guilt, and the erroneous admission of Murphy’s videotaped post-invocation statements was harmless beyond a reasonable doubt.
II. Alternate Jurors/Ineffective Assistance of Counsel
I also write separately to address the majority’s analysis of the “alternate juror” problem that Murphy raises in his seventh and tenth propositions of law. In his seventh proposition, Murphy claims that the trial court deprived him of his right to a fair trial by allowing the alternates to remain in the jury room during deliberations in both phases of his trial. I agree with the majority that under United States v. Olano (1993), 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508, Murphy’s failure to object to the alternates’ presence in the jury room results in a plain-error standard of review. And because Murphy has not shown that the outcome of the trial would have been otherwise had the trial court properly excluded alternates from the jury room during deliberations, I agree with the majority’s resolution of Murphy’s seventh proposition of law.
I respectfully disagree, however, with portions of the majority’s analysis of Murphy’s tenth proposition of law, which also implicates the alternate-juror issue. In his tenth proposition, Murphy claims that his attorney’s failure to object to the presence of alternates in the jury room constituted ineffective assistance of counsel. The majority writes that “[t]he record does not disclose why counsel did not object; and appellant has failed to carry his burden of persuasion on this issue.” I write separately to clarify that an ineffective-assistance-of-counsel claimant has no burden of persuasion on the issue of why his attorney did not object to a particular trial error. As the majority correctly notes earlier in its *559opinion, an appellant raising a claim of ineffective assistance of counsel must only show (1) that counsel performed deficiently, and (2) that there was a reasonable probability that, but for counsel’s errors, the proceeding’s result would have been different. See State v. Bradley (1989), 42 Ohio St.3d 136, 538 N.E.2d 373, paragraphs two and three of the syllabus. Though the state will often try to overcome claims of ineffective assistance of counsel by hypothesizing why an attorney might have failed to object (by suggesting that defense counsel’s failure to object was reasonable trial strategy, for example) the appellant bears no burden of persuasion on this issue.
Finally, I disagree with the majority’s citation to Olano at the conclusion of its analysis of Murphy’s claim of ineffective assistance of counsel. I do not disagree with Olano’s formulation of the plain-error standard of review, but the standard for prejudice under the plain-error rule differs from the standard for prejudice in an ineffective-assistance-of-counsel claim, and we should studiously avoid mixing the two concepts.
An error is not prejudicial for purposes of plain-error review unless, “but for the error, the outcome of the trial clearly would have been otherwise.” (Emphasis added.) State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph two of the syllabus. But Strickland “prejudice” is different. In fact, the Strickland court expressly rejected an outcome-determinative standard for prejudice in the context of ineffective assistance of counsel claims, describing such a standard as “not quite appropriate.” Strickland v. Washington (1984), 466 U.S. 668, 694, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674, 697. The Strickland court explained:
“[W]e believe that a defendant need not show that counsel’s deficient conduct more likely than not altered the outcome in the case.
U* * *
“[T]he appropriate standard of prejudice should be somewhat lower. The result of a proceeding can be rendered unreliable, and hence the proceeding itself unfair, even if the errors of counsel cannot be shown by a preponderance of the evidence to have determined the outcome.
“Accordingly, * * * [t]he defendant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.
“In making the determination whether the specified errors resulted in the required prejudice, a court should presume * * * that the judge or jury acted according to law.” (Emphasis added.) Id. at 693-694, 104 S.Ct. at 2068, 80 L.Ed.2d at 697-698. See, also, State v. Pettit (July 5, 2000), Vinton App. No. *56099CA529, unreported, 2000 WL 897993 (holding that erroneous jury instructions did not amount to plain error, but that counsel performed deficiently in failing to object to the erroneous instructions and that there was a reasonable probability that the trial outcome would have been different had counsel objected and the court given the appropriate instruction).
For the foregoing reasons, I would resolve Murphy’s claim of ineffective assistance of counsel regarding the presence of the alternate jurors somewhat differently than does the majority. Under the first prong of the Strickland analysis, I would conclude that Murphy’s counsel performed deficiently by failing to object to the presence of alternates in the jury room during deliberations. I would reach this conclusion because (1) the presence of alternates in the jury room during deliberations violated Crim.R. 24(F); (2) a timely objection by Murphy’s counsel may have formed the basis for a successful motion for new trial under Crim.R. 33(A)(1) (“Irregularity in the proceedings”); and (3) this court has recently upheld a trial court’s decision in a civil case to sua sponte declare a mistrial when it discovered the presence of an alternate in the jury room during deliberations, even though the alternate assured the judge that he had contributed nothing to the jury’s verdict. Koch v. Rist (2000), 89 Ohio St.3d 250, 730 N.E.2d 963.3
Moving to the second prong of Strickland, however, I would conclude that Murphy has failed to show that there is a reasonable probability that, but for counsel’s deficient performance, the result of the proceeding would have been different. In his brief, Murphy refers only generally to the “numerous dangers” present in the trial court’s “unusual” and “inherently problematic” procedure with the alternates.
Murphy’s generalized concerns do not undermine one’s confidence in the outcome of this case. See Strickland, 466 U.S. at 693, 104 S.Ct. at 2067, 80 L.Ed.2d at 697 (“not every error that conceivably could have influenced the outcome undermines the reliability of the result of the proceeding”). During its instructions to the jury, the trial court admonished the alternates that “by law you are not permitted to participate in the deliberations in any fashion. That means that you are not permitted to make any type of gestures, perhaps any *561signs by way of facial movements, which we understand is a difficult task, but that is what the law does require. You are not permitted to participate in the deliberations unless and until, if ever, one of the other members of the jury would not be able to conclude their service in the case.” The judge reiterated this explicit warning just before the jury retired to deliberate, saying, “Just remind the alternate jurors again about not being able to participate in any manner in the deliberations during this time.” Murphy provides no specific basis for concluding that the alternate jurors failed to adhere to the trial court’s explicit instructions. Because we presume, for purposes of Strickland’s second prong, that the jury acted in accordance with law, see id., 466 U.S. at 694-695, 104 S.Ct. at 2068, 80 L.Ed.2d at 698, and because Murphy has given me no reason to believe that the alternates failed to adhere to the judge’s instructions, I would overrule Murphy’s tenth proposition of law.
Moyer, C.J., concurs in the foregoing concurring opinion.
Lundberg Stratton, J., concurs in Part I of the foregoing concurring opinion.

. In Koch, a majority of this court decided that “the case before us involves extraordinary misconduct where a stranger to the jury entered the jury room and remained there throughout the entire deliberative process.” Koch, 89 Ohio St.3d at 251, 730 N.E.2d at 965. This court’s opinion in Koch, however, was released after Murphy’s trial had already concluded, and decided an issue of first impression in Ohio. Id. Thus I cannot charge Murphy’s trial counsel with knowledge of this court’s decision in Koch. I cite Koch simply as persuasive support for my conclusion that Murphy’s counsel performed deficiently by failing to object to the presence of alternates in the jury room. That this court had not yet spoken on the consequences of a particular trial error does not excuse trial counsel’s failure to preserve an objection to that error.